Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 7/21/22. Claims 2, 9 an 16 have been canceled, claims 21 – 23 have been added and claims 1, 3 – 8, 10 – 15 and 17 – 23 are pending.

Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. Applicant argues Min and 3GPP fail to disclose the amended claim limitations. However, Examiner respectfully disagrees and points to the rejections below. Min teaches “wherein the first configuration information further comprises a first threshold and a second threshold” in paragraphs 139-140: If it is determined that the CR or CBR value of the mode 3 shared resource pool is less than that of the mode 4 dedicated resource pool, the mode 4 terminal may share the mode 3 resource pool at step S872. [0140] If it is determined that the CR or CBR value of the mode 3 shared resource pool is not less than that of the mode 4 dedicated resource pool, the mode 4 terminal may determine at step S871 whether the PPPP of the data packet to be transmitted is low. Min also teaches “wherein the load level comprises a ratio of occupied resource units in the transmission resource set to all resource units in the transmission resource set” in paragraph 164: For example, the mode 3 terminal may receive a message including a shared resource sensing instruction and a reporting instruction from the base station. The mode 3 terminal may sense the resources occupied by the mode 4 terminal in the shared resources based on the sensing instruction. Also described in paragraph 111: the mode 4 terminal may perform channel occupancy rate (CR) or channel busy ratio (CBR) measurement in the mode 4 dedicated resource pool and the mode 3 shared resource pool…. Min further teaches “when the load level is greater than or equal to the first threshold and less than or equal to the second threshold” in paragraph 111; paragraphs 139-140: If it is determined that the CR or CBR value of the mode 3 shared resource pool is less than that of the mode 4 dedicated resource pool, the mode 4 terminal may share the mode 3 resource pool at step S872. [0140] If it is determined that the CR or CBR value of the mode 3 shared resource pool is not less than that of the mode 4 dedicated resource pool, the mode 4 terminal may determine at step S871 whether the PPPP of the data packet to be transmitted is low. It is also noted that 3GPP is relied upon to teach communication with the third terminal. Specifically, 3GPP teaches “the transmission resource set is a transmission resource set shared between a second terminal device that uses a centralized scheduling transmission mode and a third terminal device that uses a distributed transmission mode” in Section 2.2, page 2, paragraphs 1 – 5: mode 4 UEs share resource pool for mode 4 UEs with mode 3 UEs and mode 3 UEs use resource dedicatedly allocated from resource pool for mode 4 UEs. 
Therefore, it is the Examiner’s position that the claim limitations as written have been met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 8, 10 – 15, 17 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2020/0383088 A1)  in view of 3GPP TSG-RAN WG2 2017 RAN2#99 Meeting, R2-1709430, provided in the IDS (hereinafter 3GPP).
Regarding claim 1, Min teaches a direct link data transmission method, comprising: receiving, by a first terminal device (Fig. 10: mode 3 UE/terminal), first configuration information sent by a network device (Fig. 10: E-UTRAN/Base station) (paragraph 164: For example, the mode 3 terminal may receive a message including a shared resource sensing instruction and a reporting instruction from the base station), wherein the first configuration information comprises information about a transmission resource set (paragraph 164: The mode 3 terminal may sense the resources occupied by the mode 4 terminal in the shared resources based on the sensing instruction), shared between a second terminal device that uses a centralized scheduling transmission mode (paragraph 162: Second, another mode 3 terminal that has not reported the sensing result is assigned the resources preoccupied by the mode 3 terminal), wherein the first configuration information further comprises a first threshold and a second threshold (paragraphs 139-140: If it is determined that the CR or CBR value of the mode 3 shared resource pool is less than that of the mode 4 dedicated resource pool, the mode 4 terminal may share the mode 3 resource pool at step S872. [0140] If it is determined that the CR or CBR value of the mode 3 shared resource pool is not less than that of the mode 4 dedicated resource pool, the mode 4 terminal may determine at step S871 whether the PPPP of the data packet to be transmitted is low); detecting, by the first terminal device, a load level of the transmission resource set based on the information about the transmission resource set, wherein the load level comprises a ratio of occupied resource units in the transmission resource set to all resource units in the transmission resource set (paragraph 164: For example, the mode 3 terminal may receive a message including a shared resource sensing instruction and a reporting instruction from the base station. The mode 3 terminal may sense the resources occupied by the mode 4 terminal in the shared resources based on the sensing instruction. Also described in paragraph 111: the mode 4 terminal may perform channel occupancy rate (CR) or channel busy ratio (CBR) measurement in the mode 4 dedicated resource pool and the mode 3 shared resource pool…); and sending, by the first terminal device, report information to the network device based on the load level (paragraph 161: the information on the resources occupied by the mode 3 terminal at step (2) may be transmitted to the base station in the SCI format 1, at step (4), along with a channel measurement or CBR measurement report) when the load level is greater than or equal to the first threshold and less than or equal to the second threshold (paragraph 111; paragraphs 139-140: If it is determined that the CR or CBR value of the mode 3 shared resource pool is less than that of the mode 4 dedicated resource pool, the mode 4 terminal may share the mode 3 resource pool at step S872. [0140] If it is determined that the CR or CBR value of the mode 3 shared resource pool is not less than that of the mode 4 dedicated resource pool, the mode 4 terminal may determine at step S871 whether the PPPP of the data packet to be transmitted is low), wherein the report information comprises information about one or more occupied resource unit and/or information about one or more available resource units in the transmission resource set (paragraph 161: The preoccupied resource information report may include parameters such as a resource index for an initial reference time point, transmission resource periodicity (resource reservation interval information), a number of resources to be preoccupied).
Min fails to explicitly disclose the transmission resource set is a transmission resource set shared between a second terminal device that uses a centralized scheduling transmission mode and a third terminal device that uses a distributed transmission mode.
However, 3GPP teaches the transmission resource set is a transmission resource set shared between a second terminal device that uses a centralized scheduling transmission mode and a third terminal device that uses a distributed transmission mode (Section 2.2, page 2, paragraphs 1 – 5: mode 4 UEs share resource pool for mode 4 UEs with mode 3 UEs and mode 3 UEs use resource dedicatedly allocated from resource pool for mode 4 UEs);
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Min’s method by incorporating the teachings of 3GPP, for the purpose of sharing resources to minimize processing and collisions.
Regarding claims 3, 12 and 17, Min teaches the method according to claim 1, wherein the load level comprises: a load level of a resource unit used by the third terminal device in the transmission resource set; or a load level of a resource unit used by the second terminal device and the third terminal device in the transmission resource set (paragraph 139: If it is determined that the CR or CBR value of the mode 3 shared resource pool is less than that of the mode 4 dedicated resource pool, the mode 4 terminal may share the mode 3 resource pool at step S872. Also described in paragraph 140).
Regarding claims 4 and 10, Min teaches the method according to claim 1, wherein the first configuration information further comprises one of a third threshold M or a fourth threshold T, M being less than or equal to T (paragraphs 139; paragraph 137: As another example, if the mode 4 terminal does not receive any indication from the base station, the CR or CBR value of the shared resource pool is less than that of the mode 4 dedicated resource pool, and the PPPP value of the data packet to be transmitted is high (i.e., priority of the packet is low), it cannot use the mode 3 shared resource pool and thus selects resources in the mode 4 dedicated resource pool for sidelink communication. The PPPP comparison condition may be able to be reverted (i.e., PPPP value of the data packet is low (i.e., priority of the packet is high)). It may be possible to use a PPPP threshold value (PPPP_Threshold) to determine whether the PPPP value of the data packet is low or high); wherein the method further comprises: determining, by the first terminal device, K available resource units in the transmission resource set, wherein K is less than or equal to M; or determining, by the first terminal device, K available resource units in the transmission resource set, wherein K is greater than or equal to T; or determining, by the first terminal device, K available resource units in the transmission resource set, wherein K is greater than or equal to M and is less than or equal to T; and wherein the information about the one or more available resource units in the report information is information about the K available resource units. (paragraphs 132 and 139: If it is determined that the CR or CBR value of the mode 3 shared resource pool is less than that of the mode 4 dedicated resource pool, the mode 4 terminal may share the mode 3 resource pool at step S872).
Regarding claims 5 and 19, Min teaches the method according to claim 1, wherein before the detecting, by the first terminal device, the load level of the transmission resource set, the method further comprises: receiving, by the first terminal device, second configuration information sent by the network device, wherein the second configuration information comprises a fifth threshold and/or a sixth threshold, and the fifth threshold is less than or equal to the sixth threshold (paragraphs 139; paragraph 137: As another example, if the mode 4 terminal does not receive any indication from the base station, the CR or CBR value of the shared resource pool is less than that of the mode 4 dedicated resource pool, and the PPPP value of the data packet to be transmitted is high (i.e., priority of the packet is low), it cannot use the mode 3 shared resource pool and thus selects resources in the mode 4 dedicated resource pool for sidelink communication. The PPPP comparison condition may be able to be reverted (i.e., PPPP value of the data packet is low (i.e., priority of the packet is high)). It may be possible to use a PPPP threshold value (PPPP_Threshold) to determine whether the PPPP value of the data packet is low or high. Also described in paragraph 136); detecting, by the first terminal device, the load level when signal quality of the network device detected by the first terminal device is less than or equal to the fifth threshold, or detecting, by the first terminal device, the load level when the signal quality of the network device detected by the first terminal device is greater than or equal to the sixth threshold, or detecting, by the first terminal device, the load level when the signal quality of the network device detected by the first terminal device is greater than or equal to the fifth threshold and is less than or equal to the sixth threshold (paragraphs 136-137: As another example, if the mode 4 terminal does not receive any indication from the base station, the CR or CBR value of the shared resource pool is less than that of the mode 4 dedicated resource pool, and the PPPP value of the data packet to be transmitted is high (i.e., priority of the packet is low), it cannot use the mode 3 shared resource pool and thus selects resources in the mode 4 dedicated resource pool for sidelink communication. The PPPP comparison condition may be able to be reverted (i.e., PPPP value of the data packet is low (i.e., priority of the packet is high)). It may be possible to use a PPPP threshold value (PPPP_Threshold) to determine whether the PPPP value of the data packet is low or high).
Regarding claims 6, 13 and 20, Min teaches the method according to claim 1, wherein the first terminal device uses the centralized scheduling transmission mode or uses the distributed transmission mode (paragraphs 167: mode 3 or mode 4).
Regarding claims 7 and 14, Min teaches the method according to claim 1, wherein after the sending, by the first terminal device, the report information to the network device, the method further comprises: receiving, by the first terminal device, resource scheduling information sent by the network device, wherein the resource scheduling information is generated based on the report information, and the resource scheduling information comprises information resource units in the transmission resource set  that are allocated to the first terminal device (paragraph 162: First, the mode 3 terminal that has reported the sensing result is assigned the corresponding resources to perform sidelink communication and releases the resources at steps (5) and (6)).
Regarding claim 8, Min and 3GPP teach the same limitations described above in the rejection of claim 1. 
Regarding claim 11, Min teaches the method according to claim 8, wherein the method further comprises: sending, by the network device, second configuration information to the first terminal device, wherein the second configuration information comprises one or more of a fifth threshold or a sixth threshold, the fifth threshold being less than or equal to the sixth threshold, and wherein one or more of the fifth threshold or the sixth threshold are used for the first terminal device to determine to start to detect the load level of the transmission resource set (paragraphs 151-152: At step (1), a mode 4 shared radio resource pool status request is transmitted from the base station to a mode 3 terminal…. The mode 3 terminal performs sensing in response to an indication or periodically performs mode 4 shared resource pool sensing and occupies radio resources for use in the mode 4 shared resource pool based on a measurement value indicative of a resource pool occupancy status such as CR or CBR).
Regarding claim 15, Min and 3GPP teach the same limitations described above in the rejection of claim 1. Min further teaches a first terminal device (Fig. 10: mode 3 UE/terminal and Fig. 13), comprising: a processor (controller 1310); and a memory (inherent in UEs/terminals); wherein the memory is coupled to the processor and configured to store program instructions, which, when executed by the processor cause the first terminal device to perform operations (paragraph 35: the instructions stored in the non-transitory computer-readable memory).
Regarding claim 18, Min teaches the first terminal device according to claim 15, wherein the first configuration information further comprises one or more of a third threshold M or a fourth threshold T, M being less than or equal to T (paragraphs 139; paragraph 137: As another example, if the mode 4 terminal does not receive any indication from the base station, the CR or CBR value of the shared resource pool is less than that of the mode 4 dedicated resource pool, and the PPPP value of the data packet to be transmitted is high (i.e., priority of the packet is low), it cannot use the mode 3 shared resource pool and thus selects resources in the mode 4 dedicated resource pool for sidelink communication. The PPPP comparison condition may be able to be reverted (i.e., PPPP value of the data packet is low (i.e., priority of the packet is high)). It may be possible to use a PPPP threshold value (PPPP_Threshold) to determine whether the PPPP value of the data packet is low or high); and wherein the processor is further configured to: determine K available resource units in the transmission resource set, wherein K is less than or equal to M; or determine K available resource units in the transmission resource set, wherein K is greater than or equal to T; or determine K available resource units in the transmission resource set, wherein K is greater than or equal to M and is less than or equal to T; (paragraphs 132 and 139: If it is determined that the CR or CBR value of the mode 3 shared resource pool is less than that of the mode 4 dedicated resource pool, the mode 4 terminal may share the mode 3 resource pool at step S872); and wherein the information about the one or more available resource unit in the report information includes information about the K available resource units (paragraph 83: For example, if it is allowed for a mode 4 terminal to use idle resources of a mode 3 terminal, the corresponding bit may indicate the resource sharing status of the mode 4 terminal. Also described in paragraph 111).
Regarding claim 21, Min teaches the first terminal device according to claim 15, wherein the operations further comprise: receiving resource scheduling information sent by the network device, wherein the resource scheduling information is generated based on the report information, and the resource scheduling information comprises information resource units in the transmission resource set that are allocated to the first terminal device (paragraph 164: For example, the mode 3 terminal may receive a message including a shared resource sensing instruction and a reporting instruction from the base station. The mode 3 terminal may sense the resources occupied by the mode 4 terminal in the shared resources based on the sensing instruction. The mode 3 terminal may report the resources occupied by the mode 4 terminal as a sensing result to the base station based on the reporting instruction).
Regarding claims 22 and 23, Min teaches the direct link data transmission method according to claims 1 and 8, but fails to explicitly disclose wherein the transmission resource set includes a plurality of resource units, wherein each of the plurality of resource units is available to either the second terminal device or the third terminal device, but not to both the second terminal device and the third terminal device.
However, 3GPP teaches wherein the transmission resource set includes a plurality of resource units, wherein each of the plurality of resource units is available to either the second terminal device or the third terminal device, but not to both the second terminal device and the third terminal device (page 2: Proposal 2 through Proposal 3: So, when resource pool sharing between mode 4 UEs and mode 3 URs, we need to solve the resource collision problem for supporting reliability requirement. If mode 4 UEs detect that the probability of resource collision could be high, mode 4 UEs request eNB dedicated resource allocation as mode 3 or uplink resource (Uu). Por example, mode 4 UE checks channel busy ratio (CBR) before sending V2X message and decides whether mode 4 resource pool to be used or not based on CBR result, If the mode 4 UE decides that current status (e.g., CBR) of mode 4 resource pool cannot guarantee PPPP for the V2X message, the made 4 UE requests dedicated resource to eNB).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Min’s method by incorporating the teachings of 3GPP, for the purpose of avoiding collisions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462